Citation Nr: 1428460	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-19 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to July 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA claims file contains a May 2014 Appellate Brief pertinent to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has right and left shoulder disorders which had their onset during active service or are otherwise related to injuries incurred during active service.  The Veteran's service treatment records contain notations of June 1960 treatment for a left shoulder sprain and August 1960 treatment for a mild contusion to the right shoulder.  The Veteran's June 1962 separation examination contains no findings or complaints related to right or left shoulder problems.  The Veteran has submitted lay statements averring that his shoulder pain has caused him discomfort ever since his separation from service until the present day.  The Veteran's wife submitted a letter in December 2009 stating that the Veteran has had problems with his left shoulder since he was first discharged from service.

In June 2010, the Veteran was an afforded a VA joints examination.  The examiner noted that the Veteran had incurred shoulder injuries while playing sports.  She diagnosed the Veteran with bilateral shoulder mild to moderate degenerative joint disease.  The examiner stated that the Veteran's shoulder injuries were acute minor injuries with no nexus to current symptoms.  Although the examiner stated that she reviewed the claims file, she did not provide any specific acknowledgement of the shoulder injuries recorded in the Veteran's service treatment records.  Furthermore, the Veteran has provided lay statements asserting that he had continuing shoulder pain since service, and these statements are supported by a lay statement submitted his wife.  The examiner provided no discussion of the Veteran and his wife's claims of symptomatology since service.  The Board therefore finds that these issues must be remanded in order to obtain an addendum medical opinion before they can be properly adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain a clarifying VA addendum medical opinion regarding the Veteran's current right and left shoulder disorders from the examiner who provided the June 2010 VA examination.  After a thorough review of the claims file and medical history, the examiner is requested to prepare an addendum opinion which addresses the following: 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right or left shoulder disorders had their onset during or are otherwise related to his service.  The examiner should discuss the Veteran's in-service injuries to the shoulders in 1960 and whether such injuries are likely to have resulted in chronic pain or the eventual development of arthritis in these joints.  The physician is advised that the Veteran is competent to report in-service shoulder injuries, as well as the symptoms as he experienced them in service and since that time.  We also note that in June 1962, he denied a history of a painful or trick sh oulder.

The examiner must be provided access to the claims folder, any records contained in Virtual VA or VBMS, and a copy of this remand.  A complete rationale should accompany any opinion provided.

If the examiner who conducted the June 2010 VA examination is not available, the Veteran should be scheduled for a new VA joints examination with an examiner who will address the nature and etiology of the Veteran's right and left shoulder disorders, including the questions presented above.

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

2.  Following the completion of the above, the AOJ should review the evidence and determine whether the Veteran's claims may be granted.  If any benefit cannot be granted, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

